NO. 12-15-00023-CR

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DARRYL EARL DANIELS, JR.,                       §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM

       This appeal is being dismissed for want of jurisdiction. Appellant filed a pro se notice of
appeal by which he attempts to appeal his aggravated robbery conviction.
       In a criminal case, the notice of appeal must be filed within thirty days after sentence is
imposed or within ninety days after that date if a motion for new trial is filed. TEX. R. APP. P.
26.2(a). Appellant’s sentence was imposed on April 24, 2014, and he did not file a motion for
new trial. Therefore, his notice of appeal was due to have been filed no later than May 26, 2014.
However, Appellant did not file his notice of appeal until January 23, 2015. Because Appellant’s
notice of appeal was not filed on or before May 26, 2014, it was untimely, and this Court has no
jurisdiction of the appeal.
       On February 9, 2015, this Court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 26.3.
Appellant was further informed that the appeal would be dismissed unless, on or before
February 19, 2015, the information in this appeal was amended to show the jurisdiction of this
Court. In response, Appellant, through his appellate counsel, confirmed that the notice of appeal
was untimely and that the appeal must be dismissed for want of jurisdiction.1
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).



Opinion delivered February 11, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           Appellate counsel was appointed in February 2015 and immediately filed a second notice of appeal on
February 5, 2015.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 11, 2015


                                         NO. 12-15-00023-CR


                                 DARRYL EARL DANIELS, JR.,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0391-13)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J..